Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 2 is objected to because of the following informalities:  
Claim 2 at line 5 recites “users terminals” that appears to be a typographic error.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 at lines 9 and 11 recites “the communication network”, however there is no clear antecedent basis for these recitations.  Examiner believes that claim 2 at lines 4-5 incorrectly recites “via a communication interface” when “via a communication network” was intended.
Claim 5 at line 4 recites “the lapse of a predetermined period of time”, there is no clear antecedent basis for “lapse” and Examiner suggests that “a lapse” be recited.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 2-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication 2017/0206567 by Sutton-Shearer.
Regarding claim 2, Sutton-Shearer discloses a non-transitory computer-readable recording medium having recorded thereon a game program executed by a server having a processor and a communication interface (para. 64-70 – see the server operating a game for client devices), in a game system which is realized by a plurality of user terminals each including a communication interface communicating with the communication interface of the server via a communication interface (para. 64-70 – see the client devices and hardware), and a display, operated by respective users terminals and the server, the program, when executed by the server (para. 64-70 – see the client devices operating in conjunction with the server), causes the server to perform operations comprising: setting objects represented by digital content into a state in which the objects are transmittable to the plurality of user terminals (para. 80-86 and para. 97 – see the loyalty requirements for transfer of goods); transmitting one of the objects over the communication network from the communication interface of the server to one of the plurality of user terminals, in response to a request transmitted from the one of the plurality of user terminals to the server over the communication network for transmitting the one of the objects from the server to the one of the plurality of user terminals (para. 80-86 and para. 97 – see transferring goods via the good distribution module 124); and classifying a plurality of users into a plurality of groups on the basis of predetermined classification criteria, wherein the setting of the objects includes setting a 
Regarding claims 6 and 7, these claims are rejected as discussed above with regard to claim 1.
Regarding claim 3, Sutton-Shearer discloses the non-transitory computer-readable recording medium according to claim 2, wherein the operations further comprise: setting a predetermined number of the objects represented by digital content into a state in which the objects are transmittable to the plurality of user terminals (para. 105-106 – see limited number of virtual goods based on sponsor limits).
Regarding claim 4, Sutton-Shearer discloses the non-transitory computer-readable recording medium according to claim 2, wherein the operations further comprise: classifying one of the plurality of users as being capable of belonging to a plurality of groups, and wherein the setting of the objects includes setting an object set in a state of being capable of being transmitted, for each of the plurality of groups, to be in a state of being capable of being transmitted to the one of the plurality of user terminals, in the case where the one of the plurality of users belongs to a plurality of groups (para. 80-86 and para. 97 – see the loyalty requirements for transfer of goods).
Regarding claim 5, Sutton-Shearer discloses the non-transitory computer-readable recording medium according to claim 2, wherein the operations further comprise: setting objects set in a state of being capable of being transmitted, to be in a state of being incapable of being transmitted, by the lapse of a predetermined period of time (para. 113-114 – see time limited release).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J IANNUZZI whose telephone number is (571)272-5793. The examiner can normally be reached M-F 9:30AM-5:30PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER J IANNUZZI/               Examiner, Art Unit 3715